Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-18-00101-CV

                                   In the Interest of K.K.M., a Child

                      From the 288th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CI12360
                                 Solomon Casseb III, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 27, 2018

DISMISSED

           On May 30, 2018, the trial court clerk filed a notification of late record, stating that the

appellant has failed to pay or make arrangements to pay the fee for preparing the clerk’s record.

We, therefore, ordered appellant to provide written proof to this court by June 15, 2018, that either

(1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or (2)

appellant was entitled to appeal without paying the clerk’s fee. We warned that if appellant failed

to respond within the time provided, this appeal would be dismissed. See TEX. R. APP. P. 37.3(b)

(allowing dismissal of appeal if clerk’s record is not filed due to appellant’s fault); see also TEX.

R. APP. P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of this

court). Appellant failed to respond. Therefore, we dismiss this appeal. See TEX. R. APP. P. 37.3(b);

see also TEX. R. APP. P. 42.3(c).

                                                        PER CURIAM